Title: Report on Sale of Ohio Company Lands, [3 May] 1796
From: Madison, James
To: 


[3 May 1796]

   
   On 19 April, Henderson (New Jersey) had suggested that revenue be raised by selling lands reserved for public use from the lands sold to the Ohio Company and others. The next day JM was appointed to a committee of three to inquire into the amount of land available and the expediency of selling it (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 1st sess., 1060, 1095, 1294; JHRJournal of the House of Representatives of
          the United States (9 vols.; Washington, 1826)., 2:518).


Mr. Madison from the committee appointed to inquire into, and make a statement of, the number of lots of land, together with the number of acres they contain, as near as may be, that are reserved for the future disposition of Congress, in the sale of the lands made to the Ohio Company and others; and to consider the expediency for Government, at this time, to make provision for the sale thereof, made the following report:
That they have made such enquiry as in their opinion was necessary to enable them to make the statement required, which however if not with the greatest degree of precision, yet, perhaps sufficiently so, for the House to act upon.
The committee find that there has been by letters patent under the signature of the President of the United States, granted to Rufus Putnam, Manassah Cutler, Robert Oliver and Griffin Green in trust for the persons composing the Ohio Company 913,833 acres of land, making 39 Townships and two thirds of a Township within a small fractional part; in each of which Townships three lots of 640 Acres each, for the future disposition of Congress, making in the whole 76,160 Acres. In the lands granted by letters patent to John Cleves Symes and his Associates, amounting to 311,682 Acres, making 13½ Townships and a small fractional part in each of which Townships there are similar reservations and which amount in the whole to 25,960 Acres, making a reservation of 102,120 acres laid out in lots of 640 Acres each subject to the disposition of Congress. Your Committee having taken into consideration the situation of those reserved lots of land are of opinion that the public interest will be more promoted by postponing the sale thereof to a future period than by offering of them for sale at the time.
